
 


 
Security Transfer of Moveable Assets


 
 
(Sicherungsübereignungsvertrag)


 




 




 
NeoMedia Europe AG


 
and


 
YA Global Investments, L.P.


































EXECUTION COPY


August 13, 2010
 

--------------------------------------------------------------------------------



 
THIS SECURITY TRANSFER AGREEMENT (the "Agreement") is made between


 
1.
NeoMedia Europe, AG, Jens-Otto-Krag-Straße 11, 52146 Würselen, Germany

 
"Transferor"
 
and

 
2.
YA Global Investments, L.P., acting through Yorkville Advisors LLC, 101 Hudson
Street, Suite 3700, Jersey City, New Jersey 07302, USA

 
"Transferee"

 


 
- Transferor and Transferee hereinafter collectively referred to as the
"Parties" and each as a "Party" -


 
Preamble
 
A.
The Transferor, a German stock corporation (Aktiengesellschaft) registered with
the commercial register at the local court of Aachen under registration number
HRB 8599, is a 100% subsidiary of NeoMedia Technologies, Inc., a Delaware
corporation with its principal office located at Two Concourse Parkway, Suite
500, Atlanta, GA 30328, USA (“NeoMedia Inc.”). NeoMedia Inc. is the sole
shareholder of 222,000 registered no-par value shares with restricted
transferability (vinkulierte, auf den Namen lautende Stückaktien) (the "Shares")
in the Transferor.



B.
Transferee and NeoMedia Inc. are Parties to a variety of financing agreements
pursuant to which Transferee has provided to NeoMedia Inc. since 2006 both
equity and debt financing of which the current outstanding principal and/or
liquidation value is $38,368,538.04 (in words: US-Dollars thirty eight million,
three hundred sixty eight thousand, five hundred thirty-eight dollars and four
cents) (the “Existing Financing”). All existing financing and security
agreements previously entered into between the Transferee and NeoMedia Inc. are
listed in Annex 1 to this agreement (the “Existing Financing Documents”).

 
C.
In order to secure the liquidity of NeoMedia Inc. and its group (including the
Transferor), Transferee has provided to NeoMedia Inc. a senior secured
convertible debenture with a principle amount of $2,006,137.04 (in words:
US-Dollars two million, six thousand, one hundred thirty seven dollars and four
cents), included in the total debt and equity financing described above, with an
interest rate of 14% p.a. and with a maturity date being July 29, 2012 (the “New
Financing”). The New Financing is based on the following transaction documents:
(i) a Ratification Agreement, (ii) Irrevocable Transfer Agent Instructions,
(iii) a Secured Convertible Debenture, (iv) a Securities Purchase Agreement and
(v) a Warrant (collectively the “New Financing Transaction Documents”). The New
Financing Transaction Documents were executed on May 27, 2010. The Transferor
will have access to the funds provided to its parent entity NeoMedia Inc. under
the New Financing for its general working capital purposes.

 

--------------------------------------------------------------------------------


 
 
D.
Pursuant to Section 7 of the Ratification Agreement NeoMedia Inc. has undertaken
to cooperate fully with the Transferee to cause the Transferor (subject to and
only to the extent legally permissible under German law) to execute and deliver
to the Transferee any and all documents, instruments, or agreements in a form
and substance acceptable to the Transferee in all respects (including, without
limitation, a Share Pledge Agreement, Security Assignment Agreement, and IP
Pledge Agreement) pursuant to which the Transferor shall become a guarantor of
the Obligations (as defined in Section 1 of the Ratification Agreement) and
grant a first priority perfected security interest in favor of the Transferee in
all of the Transferor’s assets, including without limitation, all intellectual
property.

 
E.
In order to give effect to the foregoing, and without prejudice to any other
security interests already provided under the Existing Financing Documents or to
be provided as condition precedent to the closing of the New Financing,
Transferor herewith grants Transferee a security interest in form of a security
assignment (Sicherungsübereignung) over its movable assets.

 
Now, therefore, the Parties enter in the following agreement (the "Agreement")
as follows:
 
1.
Definitions

 
Terms used but not otherwise defined herein shall have the meanings ascribed
thereto in the New Financing Transaction Documents.
 
2.
Transfer of Title for Security Purposes „SICHERUNGS­ÜBEREIGNUNG"

 
2.1
The Transferor hereby transfers to the Transferee title (Sicherungseigentum) to:

 
(a)
all its present and future movable inventory, as well as all other raw materials
and supplies, finished and unfinished products and merchandise located now and
in future at the premises redlined on the map enclosed as Annex 2; and

 
(b)
all its present and future production equipment and machinery (technische
Anlagen und Maschinen) as well as furniture, fixtures and equipment
(Betriebs­und Geschäftsausstattung) located now and in future at the premises
redlined on the map enclosed as Annex 2.

 
The annexes form an integral part of this Agreement. The premises specified
pursuant to Sections 2.1 (a) to 2.1 (b) are referred to as the "Premises" and
the transferred assets as the "Collateral".
 
2.2
To the extent that the Transferor has ownership or co-ownership (Miteigentum) of
the Collateral or acquires such rights in the future the Transferor hereby
transfers to the Transferee the ownership or co-ownership. To the extent that
the Transferor has any inchoate rights (Anwartschaftsrechte) in respect of the
Collateral the Transferor hereby transfers to the Transferee such inchoate
rights.

 

--------------------------------------------------------------------------------


 
 
2.3
Delivery of possession of the Collateral to the Transferee is hereby replaced by
the agreement that the Transferor retains actual possession and holds the
Collateral in gratuitous custody (unentgeltliche Verwahrung) for the Transferee
to the effect that the Transferee becomes indirect possessor (mittelbarer
Besitzer) as defined in section 868 of the German Civil Code "Bürgerliches
Gesetzbuch" – "BGB" with respect to the Collateral. The Transferor hereby
further assigns all present and future claims against third parties obtaining
actual possession of the Collateral to the Transferee. The Transferee hereby
accepts such assignment.

 
2.4
The Transferee hereby accepts the transfer of the Collateral and the transfer of
the inchoate rights.

 
3.
Secured Obligations

 
The transfer of title hereunder is constituted in order to secure the prompt and
complete satisfaction of any and all obligations (present and future, actual and
contingent) which are (or are expressed to be) or become owing by NeoMedia Inc.
and its affiliates and subsidiaries (including the Transferor) to the Transferee
under the Existing Financing and the New Financing, in particular, the Secured
Convertible Debenture, and under any additional future financing provided by the
Transferee to NeoMedia Inc., as the case might be. The secured obligations
shall, for the avoidance of doubt, also include obligations incurred by the
Transferor on or after the opening of insolvency proceedings, shall apply to the
Transferor irrespective of any corporate restructuring or transformation and
shall also apply to any contingent obligations on the grounds of invalidity or
unenforceability of the Existing Financing Documents and / or the New Financing
Transaction Documents, in particular claims on the grounds of unjustified
enrichment (ungerechtfertigte Bereicherung) (together referred to as the
"Secured Obligations").
 
4.
Use and Disposal of Collateral

 
4.1
The Transferor is authorised to use and, as the case may be, dispose of the
Collateral on its own behalf in the ordinary course of business as long as such
authorisation has not been revoked by the Transferee.

 
4.2
The Transferee is entitled to revoke in writing the aforementioned authorisation
and claim delivery of the Collateral upon an Event of Default (as defined below
in Section 7.1).

 
4.3
Upon expiry of the Transferor's authorisation to use and dispose of the
Collateral the Transferee is entitled to claim delivery of all documents
pertaining to the Collateral.

 
5.
Undertakings

 
The Transferor undertakes towards the Transferee as follows:
 

--------------------------------------------------------------------------------


 
5.1
Principal Undertakings

 
(a)
to execute without undue delay all documents and do all things as the Transferee
may reasonably require to perfect and protect the security created by a security
transfer or to facilitate the enforcement or realisation of the security created
by such security transfer;

 
(b)
not to do or cause or permit to be done anything which will, or could be
reasonably expected to, materially adversely affect the security or the rights
of the Transferee under this Agreement or which in any way materially
depreciates, jeopardises or otherwise prejudices the security created under this
Agreement; and

 
(c)
to ensure, as far as legally possible and economically reasonable, that all
rights granted to the Transferee are prior in ranking to any rights of third
parties.

 
5.2
List of Collateral

 
(a)
Upon the occurrence of an Event of Default which is continuing, the Transferor
shall submit to the Transferee all information, lists and reports which the
Transferee considers to be necessary in order to evaluate the Collateral. All
lists to be submitted to the Transferee shall contain at least the following
information:

 
(i)
a list of the complete Collateral owned by the Transferor by delivering a
detailed description and listing of each single object including accurate
information about its current market price;

 
(ii)
information about the extent, against whom and with respect to which objects the
Transferor has inchoate rights; and

 
(iii)
a detailed description of the Premises where the Collateral is located.

 
(b)
Notwithstanding clause (a) above, in order to protect its legitimate interests
the Transferee is entitled to request the delivery of the above mentioned lists
at any time but not more than once per calendar year. Furthermore, the
Transferee, acting reasonably, is entitled to request additional information or
documents from the Transferor in order to protect its legitimate interests.

 
(c)
The lists referred to in Section 5.2 (a) shall serve for the purpose of
notification only. This means that the Collateral transferred pursuant to
Section 2 of this Agreement shall be fully owned by the Transferee even if the
Collateral is not or only partially listed in the lists submitted to the
Transferee.

 
5.3
Reporting Obligations

 
(a)
In the event that the value of the Collateral transferred to the Transferee is
subsequently affected because of complaints or for other reasons the Transferor
shall immediately notify the Transferee thereof, and he will act in accordance
with the instructions given by the Transferee. The Transferor's obligation to
notify pursuant to this Section 5.3 (a) only exists if the value of the security
granted by this Agreement is substantially affected.

 

--------------------------------------------------------------------------------


 
 
(b)
In the event that the Transferee's entitlement to the transferred Collateral is
impaired or jeopardised by attachment (Pfändung), transfer order (Überweisung)
or otherwise the Transferor shall immediately notify the Transferee thereof. In
case of an attachment the Transferor shall deliver to the Transferee a copy of
the attachment and transfer order (Pfändungs- und Überweisungsbeschluss) and all
other documents necessary to object against the attachment and he shall notify
the attaching creditor immediately of the Transferee's security interest.

 
5.4
Right of Inspection

 
(a)
The Transferee has the right to inspect or have inspected by authorised
personnel the Transferor's documents in order to evaluate and enforce the
Collateral, if a right of realisation exists.

 
(b)
To the extent that the Collateral has been recorded in Electronic Data
Processing (“EDP”) systems, the Transferor shall allow – if a right of
realisation exists – the Transferee, upon the latter's written demand, to use
the EDP system, including the periphery, with the data stored in respect of all
bookings relating to the assignment, and the Transferor shall further make
available the operators and the necessary programs (software) required in
connection therewith, and shall do whatever is necessary to put the EDP system
into operation and repair the same or otherwise.

 
(c)
Any person inspecting any of the Transferor’s documents shall be bound by a
confidentiality agreement in form and substance reasonably acceptable to the
Transferor.

 
5.5
Handling of the Collateral, Third Parties' Rights

 
(a)
Subject to the right of use and disposal pursuant to Section 4, the Transferor
will use reasonable endeavours to ensure the Collateral does not leave the
Premises and that it is handled properly.

 
(b)
The Transferor shall immediately notify the Transferee of any change of the
location of the Collateral.

 
(c)
The Transferor shall where appropriate in the ordinary course of business
terminate any person’s extended retention of title arrangements (verlängerter
Eigentumsvorbehalt) in respect of the Collateral by paying the purchase price
thereof.

 
(d)
So far as there may be statutory liens of third parties (e.g. landlord, lessor,
stockkeeper, work contractor) to the Collateral the Transferor shall, on the
Transferee's request, but only after an Event of Default has occurred and is
continuing, from the date on which the rent, storage charges or remuneration for
contracts for work and services had been due, furnish proof to the Transferee of
such payment.

 

--------------------------------------------------------------------------------


 
5.6
Insurance of the Collateral

 
(a)
During the term of the transfer the Transferor shall provide the Collateral with
market standard insurance cover against the usual risks, substantially in line
with the provisions of the Existing Financing Documents, in particular with the
clause 6.5 (b) of the 2008 Security Agreement (as listed and defined in Annex
1).

 
(b)
The Transferor shall notify the respective insurer immediately that:

 
(i)
the Transferee holds the title of the Collateral;

 
(ii)
the Transferee holds all rights arising from the insurance agreement to the
extent they relate to the Collateral;

 
(iii)
any payments under the insurance agreements relating to damages during the term
of the transfer are to be performed directly to the Transferee; and

 
(iv)
the Transferee assumes only the rights and not the obligations arising from the
insurance agreement, with the further limitation that, without the Transferee's
consent, the Transferor is not entitled to cancellation of the insurance
agreement.

 
The Transferor procures that the insurer submits an insurance certificate
"Versicherungsschein" to the Transferee.
 
(c)
Upon the Transferee's request the Transferor shall immediately submit to the
Transferee original copies, copies or sufficient extracts of each insurance
policy together with a premium receipt or other proof of payment and, upon the
Transferee's reasonable request, an esteemed insurance broker's report regarding
such insurance policy.

 
6.
Other Rights of Transferee

 
6.1
If, and to the extent, documents required for the evaluation or realisation of
the Collateral have been delivered by the Transferor to a third party
(especially to an accountant or tax advisor) the Transferor hereby assigns to
the Transferee his claims against such third party for providing information and
for delivering such documents and hereby authorises the third party to provide
the Transferee with such information and documents required to evaluate and
realise the Collateral.

 
6.2
In so far as the EDP is executed by third parties the Transferor hereby assigns
to the Transferee all its claims for performance and authorises these third
parties to execute the electronic data processing on behalf of the Transferee in
the same manner as they were obliged to towards the Transferor, provided that
the Transferee requests them to do so.

 

--------------------------------------------------------------------------------


 
6.3
In order to protect its legitimate interests the Transferee is entitled to
revoke the authorisation to use and dispose of the Collateral and to request
delivery of the Collateral if the Transferor is in a material breach of its duty
to handle the Collateral with care or if it disposes of the Collateral not in
the ordinary course of business.

 
6.4
If no proof is furnished that mature claims for rent, storage charges or
remuneration for contracts for work and services have been satisfied by the
Transferor the Transferee will be entitled to effect payment at the Transferor's
expense in order to avert such third parties' liens.

 
6.5
The Transferor hereby assigns to the Transferee all present and future claims
against the insurance companies for the security purpose set out in Section 3 of
this Agreement.

 
6.6
The Transferee hereby accepts such assignment.

 
7.
Realisation of Collateral

 
7.1
Upon the occurrence of an event of default as defined in any of the Existing
Financing Documents or the New Financing Transaction Documents (in particular as
set forth in clause 2 of the Secured Convertible Debenture) (“Event of Default”)
and notwithstanding the provisions in Section 4 of this Agreement the Transferee
is entitled to revoke the right of use and disposal as described in Section 4
above, to request delivery of the Collateral, to realise the Collateral and
enforce all other rights arising from this Agreement.

 
7.2
Upon the occurrence of an Event of Default the Transferee shall be authorised to
terminate retention of title arrangements (Eigentumsvorbehalt) by paying the
purchase price thereof or part thereof on behalf and at the expense of the
Transferor. The Transferor hereby waives its right to object against such
performance by the Transferee.

 
7.3
In the event of a realisation the Transferor shall immediately submit to the
Transferee all documents relating to the Collateral (and other documents
required).

 
7.4
Before realisation the Transferee shall give written warning to the Transferor
twenty (20) days in advance. Advance warning is not required if the Transferor
or an obligor has ceased payment or has been subject to insolvency proceedings.

 
7.5
The Transferee is entitled to realise the Collateral also by private sale
(freihändiger Verkauf) on its own behalf or on the Transferor's behalf. The
Transferee shall use its best endeavours to achieve the best obtainable price.
At the Transferee's request the Transferor will assist in the realisation or,
according to the instructions of the Transferee, sell the Collateral at best
offer. The Transferor will pass any payment or any other benefit obtained from
the realisation on to the Transferee.

 

--------------------------------------------------------------------------------


 
7.6
The Transferee may, at its sole discretion, determine which of several
securities shall be used to satisfy the Secured Obligations.

 
7.7
In addition, upon an Event of Default, Transferee has all rights set forth in
the New Financing Transaction Documents and the Existing Financing Documents, in
particular those provided for in Article 5, Section 5 of the 2008 Security
Agreement (as listed and defined in Annex 1). These rights are incorporated
herein in their entirety by way of reference.

 
7.8
Notwithstanding the foregoing, any enforcement of the security created under
this Agreement is restricted if and to the extent a claim for recourse
(Rückgriffsanspruch) against the Transferor's direct or indirect shareholder
whose obligations towards the Transferee are secured hereby and that would only
come into existence as a result of such enforcement is, in the reasonable
opinion of the Transferor, not fully valuable (voll werthaltig). In the event
the Transferor refers to this Section 7.8 in case of any future enforcement of
the security created under this Agreement, it shall be obligated - at the
Transferee's written request - to render to the Transferee a substantiated
written statement supported by a suitable reasoning and other suitable evidence
demonstrating that and why he considers the conditions for the enforcement
restriction to be fulfilled.

 
The enforcement restriction does not apply if and to the extent that the
Transferor has received through its direct or indirect shareholder funds from
the Existing Financing, the New Financing or any additional future financing, as
the case may be and such funds have not been repaid or paid to any of its direct
or indirect shareholders.
 
8.
Release

 
Upon complete satisfaction of the Secured Obligations the Transferee will
retransfer the Collateral to the Transferor and surrender to the Transferor any
remaining surplus arising from the realisation. The Transferee will, however,
transfer any of the Collateral to a third party if and to the extent it is
obliged to do so.
 
9.
Notifications

 
Any notice or other communication under or in connection with this Agreement
shall be in writing and shall be delivered personally, or sent by post, courier
or by facsimile transmission:
 
9.1
In the case of the Transferee, to:

 
Yorkville Advisors LLC
101 Hudson Street, Suite 3700
Jersey City, New Jersey 07302
USA
Attention: Mark Angelo
Phone no. :   +1 201 985 8300
Fax no.:        +1 201 985 8117
 

--------------------------------------------------------------------------------


 
with a copy to:


YA Global Investments, LP
101 Hudson Street, Suite 3700
Jersey City, NJ 07302
USA
Attention: David Gonzalez
Phone no.:  +1 201 985 8300
Fax no.:      +1 201 985 8117
 
9.2
In the case of the Transferor, to:

 
 
NeoMedia Europe AG,

 
Jens-Otto-Krag-Straße 11,

 
52146 Würselen,

 
Germany

 
Attention : Chief Executive Officer

 
Phone no.:   +49 2405 49922 x44

 
Fax no.:       +49 2405 49922 x99

 
 
with a copy to:

 
 
NeoMedia Technologies, Inc.

 
Two Concourse Parkway, Suite 500

 
Atlanta, GA 30328

 
USA

 
Attention : Chief Executive Officer or Chief Financial Officer

 
Phone no.: +1 678 638 0460 (x132)

 
Fax no.:     +1 678 638 0466

 
 
and



 
K&L Gates LLP

 
200 South Biscayne Boulevard – Suite 3900

 
Miami, FL 33131-2399

 
USA

 
Attention: Clayton E. Parker, Esq.

 
Phone no.:   +1 305 539 3300

 
Fax no:        +1 305 358 7095



or to the address notified at the point of closing or any other address later
notified in writing to the other Party at least 15 days in advance.


Communications shall be in the English language or, if in any other language,
accompanied by a translation into English. In the event of any conflict between
the English text and the text in any other language, the English text shall
prevail. Any changes in the authority to represent the Transferor shall be
notified to the Transferee in a timely manner.
 

--------------------------------------------------------------------------------


 
9.3
Liability and Indemnity

 
The Transferee shall not be liable for any loss or damage suffered by the
Transferor save in respect of such loss or damage which is suffered as a result
of the wilful misconduct or gross negligence of the Transferee. The Transferor
shall indemnify the Transferee and keep the Transferee indemnified against any
and all damages, losses, actions, claims, expenses, demands and liabilities
which may be incurred by or made against the Transferee for anything done or
omitted in the exercise or purported exercise of the powers contained herein and
occasioned by any breach of the Transferor of any of its obligations or
undertakings herein contained other than to the extent that such damages,
losses, actions, claims, expenses, demands and liabilities are incurred or made
against any of the Transferee as a result of the gross negligence or wilful
misconduct of the Transferee.
 
9.4
Costs and Fees

 
(a)
The Transferor will pay all costs, expenses and fees (including legal costs) in
each case plus VAT, if applicable, accruing thereon, reasonably incurred in
connection with the preparation of this Agreement, including all court fees and
lawyers' fees.

 
(b)
The Transferor will pay all costs, expenses and fees (including legal costs) in
each case plus VAT, if applicable, accruing thereon, reasonably incurred in
connection with the realisation of this Agreement, in particular in connection
with the public auction of the Collateral, including all court fees and
reasonable lawyers' fees.

 
9.5
Waivers

 
No failure or delay on the part of the Transferee in the exercise of any power,
right, privilege or remedy hereunder shall be construed to be a waiver thereof,
nor shall any single or partial exercise of any such right or remedy preclude
any further or other exercise thereof or the exercise of any other right or
remedy. The rights or remedies provided hereunder are cumulative to and not
exclusive of any rights or remedies otherwise available.
 
10.
Amendments

 
Unless notarial form is required, any changes, amendments and waivers of any
provision of this Agreement - including this Section 11 - require written form
in order to become valid. No oral supplements to this Agreement have been made.
 
11.
German legal terms

 
If provisions in this Agreement include English terms after which either in the
same provision or elsewhere in this Agreement German terms have been inserted in
brackets and/or italics, the respective German terms alone and not the English
terms shall be authoritative for the interpretation of the respective
provisions.
 

--------------------------------------------------------------------------------


 
12.
Partial Invalidity

 
If any of the provisions of this Agreement should be or become invalid,
unenforceable or impractical in whole or in part, the validity of the other
provisions hereof shall not be affected. In that case the invalid, unenforceable
or impractical provision shall be replaced by such valid and enforceable
provision or arrangement, which corresponds as closely as possible to the
invalid, unenforceable or impractical provision and to the Parties' economic
aims pursued by and reflected in this Agreement. The same applies in the event
that this Agreement does not contain a provision which it needs to contain in
order to achieve the economic purpose as expressed herein (Regelungslücke).
 
13.
Choice of Law

 
This Agreement shall be governed by and construed in accordance with the laws of
the Federal Republic of Germany, without regard to the rules of conflict of
laws.
 
14.
Place of Jurisdiction

 
Any legal action or proceedings arising out of or in connection with this
Agreement shall be brought in the courts in Düsseldorf. The foregoing shall,
however, not limit the right of the Transferee to bring any legal action against
the Transferor in any other court of competent jurisdiction.
 

 
This Agreement is signed in Aachen on August 13, 2010 as follows:




NeoMedia Europe AG:


/s/  C. Steinborn
 
Name: Dr. C. Steinborn
 
Title:  CEO
 




YA Global Investments, L.P.:


/s/ Gerald Eicke
 
Name: Gerald Eicke
 
Title: Managing Member of Yorkville Advisors, Investment Manager
 

--------------------------------------------------------------------------------


 
Annex 1
 
List of Existing Financing Documents
 
 
DEBENTURES AND NOTES
 
1.
Secured Convertible Debenture dated August 23, 2006 issued by the Borrower to
the Lender in the original principal amount of $5,000,000.00 (hereinafter, as
amended and in effect, the “CCP-1 Debenture”), as amended by that certain
Amendment to NeoMedia the Borrower, Inc. Secured Convertible Debenture No. CCP-1
dated as of January 5, 2010 entered into by and between the Borrower and the
Lender;

 
2.
Secured Convertible Debenture dated December 29, 2006 issued by the Borrower to
the Lender in the original principal amount of $2,500,000.00 (hereinafter, as
amended and in effect, the “CCP-2 Debenture”), as amended by that certain
Amendment to NeoMedia the Borrower, Inc. Secured Convertible Debenture No. CCP-2
dated as of January 5, 2010 by and between the Borrower and the Lender;

 
3.
Secured Convertible Debenture dated March 27, 2007 issued by the Borrower to the
Lender in the original principal amount of $7,458,651.00 (hereinafter, as
amended and in effect, the “NEOM-4-1 Debenture”), as amended by that certain
Amendment to NeoMedia the Borrower, Inc. Secured Convertible Debenture No.
NEOM-4-1 dated as of January 5, 2010 entered into by and between the Borrower
and the Lender;

 
4.
Secured Convertible Debenture dated August 24, 2007 issued by the Borrower to
the Lender in the original principal amount of $1,775,000.00 (hereinafter, as
amended and in effect, the “NEOM-1-1 Debenture”), as amended by that certain
letter agreement dated as of August 14, 2009, and as further amended by that
certain Amendment to NeoMedia Technologies, Inc. Secured Convertible Debenture
No. NEOM-1-1 dated as of January 5, 2010 entered into by and between the
Borrower and the Lender;

 
5.
Secured Convertible Debenture dated April 11, 2008 issued by the Borrower to the
Lender in the original principal amount of $390,000.00 (hereinafter, as amended
and in effect, the “NEOM-2008-1 Debenture”), as amended by that certain
Amendment to NeoMedia Technologies, Inc. Secured Convertible Debenture No.
NEOM-2008-1 dated as of January 5, 2010 entered into by and between the Borrower
and the Lender;

 
6.
Secured Convertible Debenture dated May 16, 2008 issued by the Borrower to the
Lender in the original principal amount of $500,000.00 (hereinafter, as amended
and in effect, the “NEOM-2008-2 Debenture”), as amended by that certain
Amendment to NeoMedia Technologies, Inc. Secured Convertible Debenture No.
NEOM-2008-2 dated as of January 5, 2010 entered into by and between the Borrower
and the Lender;

 
7.
Secured Convertible Debenture dated May 29, 2008 issued by the Borrower to the
Lender in the original principal amount of $790,000.00 (hereinafter, as amended
and in effect, the “NEOM-2008-3 Debenture”), as amended by that certain
Amendment to NeoMedia Technologies, Inc. Secured Convertible Debenture No.
NEOM-2008-3 dated as of January 5, 2010 entered into by and between the Borrower
and the Lender;

 
8.
Secured Convertible Debenture dated July 10, 2008 issued by the Borrower to the
Lender in the original principal amount of $137,750.00 (hereinafter, as amended
and in effect, the “NEOM-2008-4 Debenture”), as amended by that certain
Amendment to NeoMedia Technologies, Inc. Secured Convertible Debenture No.
NEOM-2008-4 dated as of January 5, 2010 entered into by and between the Borrower
and the Lender;

 
 

--------------------------------------------------------------------------------


 
9.
Secured Convertible Debenture dated July 29, 2008 issued by the Borrower to the
Lender in the original principal amount of $2,325,000.00 (hereinafter, as
amended and in effect, the “NEOM-9-1 Debenture”), as amended by that certain
Amendment to NeoMedia Technologies, Inc. Secured Convertible Debenture No.
NEOM-9-1 dated as of January 5, 2010 entered into by and between the Borrower
and the Lender;

 
10.
Secured Convertible Debenture dated October 28, 2008 issued by the Borrower to
the Lender in the original principal amount of $2,325,000.00 (hereinafter, as
amended and in effect, the “NEOM-9-2 Debenture”), as amended by that certain
Amendment to NeoMedia Technologies, Inc. Secured Convertible Debenture No.
NEOM-9-2 dated as of January 5, 2010 entered into by and between the Borrower
and the Lender;

 
11.
Secured Convertible Debenture dated May 1, 2009 issued by the Borrower to the
Lender in the original principal amount of $550,000.00 (hereinafter, as amended
and in effect, the “NEOM-9-4 Debenture”), as amended by that certain Amendment
to NeoMedia Technologies, Inc. Secured Convertible Debenture No. NEOM-9-4 dated
as of January 5, 2010 entered into by and between the Borrower and the Lender;

 
12.
Secured Convertible Debenture dated June 5, 2009 issued by the Borrower to the
Lender in the original principal amount of $715,000.00 (hereinafter, as amended
and in effect, the “NEOM-9-5 Debenture”), as amended by that certain Amendment
to NeoMedia Technologies, Inc. Secured Convertible Debenture No. NEOM-9-5 dated
as of January 5, 2010 entered into by and between the Borrower and the Lender;

 
13.
Secured Convertible Debenture dated July 15, 2009 issued by the Borrower to the
Lender in the original principal amount of $535,000.00 (hereinafter, as amended
and in effect, the “NEOM-9-6 Debenture”), as amended by that certain Amendment
to NeoMedia Technologies, Inc. Secured Convertible Debenture No. NEOM-9-6 dated
as of January 5, 2010 entered into by and between the Borrower and the Lender;

 
14.
Secured Convertible Debenture dated August 14, 2009 issued by the Borrower to
the Lender in the original principal amount of $475,000.00 (hereinafter, as
amended and in effect, the “NEOM-9-7 Debenture”, and collectively, together with
the CCP-1 Debenture, the CCP-2 Debenture, the NEOM 4-1 Debenture, the NEOM 1-1
Debenture, the NEOM 2008-1 Debenture, the NEOM 2008-2 Debenture, the NEOM 2008-3
Debenture, the NEOM 2008-4 Debenture, the NEOM 9-1 Debenture, the NEOM 9-2
Debenture, the NEOM 9-4 Debenture, the NEOM 9-5 Debenture, the NEOM 9-6
Debenture, the NEOM 9-7 Debenture, and the New Debenture, the “Debentures”), as
amended by that certain Amendment to NeoMedia Technologies, Inc. Secured
Convertible Debenture No. NEOM-9-7 dated as of January 5, 2010 entered into by
and between the Borrower and the Lender;

 
15.
Promissory Note dated April 1, 2010 made by the Borrower payable to the Lender
in the original principal amount of $500,000.00 (hereinafter, the “4/1/10 Note”,
and collectively, together with the Debentures and the 12/23/09 Note, the “Debt
Instruments”);

 
16.
Master Amendment Agreement dated as of March 27, 2007 by and between the
Borrower and the Lender;

 
 

--------------------------------------------------------------------------------


 
SECURITIES PURCHASE AGREEMENTS
 
17.
Securities Purchase Agreement dated as of August 23, 2006 entered into by and
between the Borrower and the Lender;

 
18.
Securities Purchase Agreement dated as of December 29, 2006 entered into by and
between the Borrower and the Lender;

 
19.
Securities Purchase Agreement dated as of March 27, 2007 entered into by and
between the Borrower and the Lender;

 
20.
Securities Purchase Agreement dated as of August 24, 2007 entered into by and
between the Borrower and the Lender;

 
21.
Securities Purchase Agreement dated as of July 29, 2008 entered into by and
between the Borrower and the Lender, as amended on April 6, 2009;

 
22.
Agreement dated June 5, 2009 by and between the Borrower and the Lender pursuant
to which the Lender purchased a secured convertible debenture in the original
principal amount of $715,000;

 
23.
Agreement dated July 15, 2009 by and between the Borrower and the Lender
pursuant to which the Lender purchased a secured convertible debenture in the
original principal amount of $535,000;

 
24.
Agreement dated August 14, 2009 by and between the Borrower and the Lender
pursuant to which the Lender purchased a secured convertible debenture in the
original principal amount of $475,000;

 
 
SECURITY DOCUMENTS
 
25.
Pledge and Security Agreement dated as of August 23, 2006 entered into by and
between the Borrower and the Lender;

 
26.
Security Agreement dated as of March 27, 2007 entered into by and between the
Obligors and the Lender;

 
27.
Security Agreement (Patent) dated as of March 27, 2007 entered into by and
between the Obligors and the Lender;

 
28.
Security Agreement dated as of August 24, 2007 entered into by and between the
Obligors and the Lender;

 
29.
Security Agreement (Patent) dated as of August 24, 2007 entered into by and
between the Obligors and the Lender;

 
30.
Security Agreement dated as of July 29, 2008 entered into by and between the
Borrower and the Lender (the “2008 Security Agreement”);

 
31.
Patent Security Agreement dated as of July 29, 2008 entered into by and between
the Borrower and the Lender (the “2008 IPSA”, and together with the 2008
Security Agreement, the “2008 Collateral Agreements”);

 
 

--------------------------------------------------------------------------------


 
WARRANTS
 
32.
“A” Warrant No. CCP-001 dated February 17, 2006 executed and delivered to the
Lender by the Borrower granting the Lender the right to purchase 20,000,000
shares of the Borrower’s common stock, as amended by that certain Amendment to
“A” Warrant No. CCP-001 dated as of August 23, 2006 entered into by and between
the Borrower and the Lender, as further amended by that certain Amendment to “A”
Warrant No.: CCP-001 dated December 29, 2006;

 
33.
“B” Warrant No. CCP-002 dated February 17, 2006 executed and delivered to the
Lender by the Borrower granting the Lender the right to purchase 25,000,000
shares of the Borrower’s common stock, as amended by that certain Amendment to
“B” Warrant No. CCP-002 dated as of August 23, 2006 entered into by and between
the Borrower and the Lender, as further amended by that certain Amendment to “B”
Warrant No.: CCP-002 dated December 29, 2006;

 
34.
“C” Warrant No. CCP-003 dated February 17, 2006 executed and delivered to the
Lender by the Borrower granting the Lender the right to purchase 30,000,000
shares of the Borrower’s common stock, as amended by that certain Amendment to
“C” Warrant No. CCP-003 dated as of August 23, 2006 entered into by and between
the Borrower and the Lender, as further amended by that certain Amendment to “C”
Warrant No.: CCP-003 dated December 29, 2006;

 
35.
“A” Warrant No. CCP-001 dated August 23, 2006 executed and delivered to the
Lender by the Borrower granting the Lender the right to purchase 25,000,000
shares of the Borrower’s common stock, as amended by that certain Amendment to
“A” Warrant No. CCP-001 dated as of December 29, 2006 entered into by and
between the Borrower and the Lender;

 
36.
“B” Warrant No. CCP-001 dated August 23, 2006 executed and delivered to the
Lender by the Borrower granting the Lender the right to purchase 50,000,000
shares of the Borrower’s common stock, as amended by that certain Amendment to
“B” Warrant No. CCP-001 dated as of December 29, 2006 entered into by and
between the Borrower and the Lender;

 
37.
“C” Warrant No. CCP-001 dated August 23, 2006 executed and delivered to the
Lender by the Borrower granting the Lender the right to purchase 50,000,000
shares of the Borrower’s common stock, as amended by that certain Amendment to
“C” Warrant No. CCP-001 dated as of December 29, 2006 entered into by and
between the Borrower and the Lender;

 
38.
“D” Warrant No. CCP-001 dated August 23, 2006 executed and delivered to the
Lender by the Borrower granting the Lender the right to purchase 50,000,000
shares of the Borrower’s common stock;

 
39.
“A” Warrant No. CCP-001 dated December 29, 2006 executed and delivered to the
Lender by the Borrower granting the Lender the right to purchase 42,000,000
shares of the Borrower’s common stock;

 
40.
Warrant No. NEOM-4-1 dated March 27, 2007 executed and delivered to the Lender
by the Borrower granting the Lender the right to purchase 125,000,000 shares of
the Borrower’s common stock;

 

--------------------------------------------------------------------------------


 
41.
Warrant No. NEOM-1-1 dated August 24, 2007 executed and delivered to the Lender
by the Borrower granting the Lender the right to purchase 75,000,000 shares of
the Borrower’s common stock;

 
42.
Warrant No. NEO-2008-2 dated May 16, 2008 executed and delivered to the Lender
by the Borrower granting the Lender the right to purchase 7,500,000 shares of
the Borrower’s common stock;

 
43.
Warrant No. NEO-2008-3 dated May 29, 2008 executed and delivered to the Lender
by the Borrower granting the Lender the right to purchase 50,000,000 shares of
the Borrower’s common stock;

 
44.
Warrant No. NEOM-9-1 dated July 29, 2008 executed and delivered to the Lender by
the Borrower granting the Lender the right to purchase 100,000,000 shares of the
Borrower’s common stock;

 
45.
Warrant No. NEOM-9-1-B dated July 29, 2008 executed and delivered to the Lender
by the Borrower granting the Lender the right to purchase 100,000,000 shares of
the Borrower’s common stock, as amended by that certain Amendment to NeoMedia
Technologies, Inc. Warrant No. NEOM-9-1B dated as of January 5, 2010 entered
into by and between the Borrower and the Lender;

 
46.
Warrant No. NEOM-9-1-C dated July 29, 2008 executed and delivered to the Lender
by the Borrower granting the Lender the right to purchase 125,000,000 shares of
the Borrower’s common stock, as amended by that certain Amendment to NeoMedia
Technologies, Inc. Warrant No. NEOM-9-1C dated as of January 5, 2010 entered
into by and between the Borrower and the Lender;

 
47.
Warrant No. NEOM-9-1-D dated July 29, 2008 executed and delivered to the Lender
by the Borrower granting the Lender the right to purchase 125,000,000 shares of
the Borrower’s common stock, as amended by that certain Amendment to NeoMedia
Technologies, Inc. Warrant No. NEOM-9-1D dated as of January 5, 2010 entered
into by and between the Borrower and the Lender;

 
48.
Warrant No. NEOM-10-1 dated January 5, 2010 executed and delivered to the Lender
by the Borrower granting the Lender the right to purchase 225,000,000 shares of
the Borrower’s common stock;

 
49.
Letter Agreement re: Repricing of All Existing Warrants dated August 24, 2007
entered into by and between the Borrower and the Lender;

 
50.
Global Warrant Amendment dated May 29, 2010 entered into by and between the
Borrower and the Lender;

 
 
REGISTRATION RIGHTS AGREEMENTS
 
51.
Investor Registration Rights Agreement dated as of February 17, 2006 entered
into by and between the Borrower and the Lender, as amended by the First
Amendment to Investor Registration Rights Agreement dated and as further amended
by that certain Second Amendment to Investor Registration Rights Agreement dated
June 15, 2006;

 

--------------------------------------------------------------------------------


 
52.
Investor Registration Rights Agreement dated as of August 23, 2006 entered into
by and between the Borrower and the Lender;

 
53.
Investor Registration Rights Agreement dated as of December 29, 2006 entered
into by and between the Borrower and the Lender;

 
54.
Registration Rights Agreement dated as of March 27, 2007 entered into by and
between the Borrower and the Lender;

 
55.
Registration Rights Agreement dated as of August 24, 2007 entered into by and
between the Borrower and the Lender;

 
56.
Investor Registration Rights Agreement dated as of January 5, 2010 entered into
by and between the Borrower and the Lender;

 
 
TRANSFER AGENT INSTRUCTIONS
 
57.
Amended and Restated Irrevocable Transfer Agent Instructions dated October 26,
2007 from the Borrower to Worldwide Stock Transfer, LLC, which amended and
restated those certain Irrevocable Transfer Agent Instructions dated February
16, 2006 from the Borrower to American Stock Transfer & Trust Co.;

 
58.
Irrevocable Transfer Agent Instructions dated August 23, 2006 from the Borrower
to American Stock Transfer & Trust Co.;

 
59.
Amended and Restated Irrevocable Transfer Agent Instructions dated November 21,
2007 from the Borrower to Worldwide Stock Transfer, LLC, which amended and
restated those certain Irrevocable Transfer Agent Instructions dated December
29, 2006 from the Borrower to American Stock Transfer & Trust Co.;

 
60.
Amended and Restated Irrevocable Transfer Agent Instructions dated November 21,
2007 from the Borrower to Worldwide Stock Transfer, LLC, which amended and
restated those certain Irrevocable Transfer Agent Instructions dated August 23,
2006 from the Borrower to American Stock Transfer & Trust Co.;

 
61.
Irrevocable Transfer Agent Instructions dated March 27, 2007 from the Borrower
to Worldwide Stock Transfer, LLC;

 
62.
Irrevocable Transfer Agent Instructions dated August 24, 2007 from the Borrower
to Worldwide Stock Transfer, LLC;

 
63.
Irrevocable Transfer Agent Instructions dated July 29, 2008 from the Borrower to
Worldwide Stock Transfer, LLC;

 
64.
Irrevocable Transfer Agent Instructions dated January 5, 2010 from the Borrower
to Worldwide Stock Transfer, LLC;

 
 
OTHER DOCUMENTS
 
65.
Blocked Account Control Agreement (“Shifting Control”) dated as of August 28,
2008 by and among the Borrower, the Lender, and JPMorgan Chase Bank, N.A.;

 
66.
Lockup Agreement dated July 28, 2008 by SKS Consulting of FL Corp. to the
Lender;

 

--------------------------------------------------------------------------------


 
67.
Lockup Agreement dated July 28, 2008 by James J. Keil to the Lender;

 
68.
Lockup Agreement dated July 28, 2008 by J. Scott Womble to the Lender;

 
69.
Pledge Shares Escrow Agreement dated March 27, 2007 between the Borrower and the
Lender;

 
70.
Monitoring Fee Escrow Agreement dated January 5, 2010 by and among the Borrower,
the Lender, Yorkville Advisors, LLC, and David Gonzalez, Esquire;

 
71.
Investment Agreement dated February 17, 2006 by and between the Borrower and the
Lender;

 
72.
Investment Agreement dated January 5, 2010 by and between the Borrower and the
Lender, as amended by that certain First Amendment to Investment Agreement dated
March 5, 2010;

 
73.
Escrow Agreement dated July 29, 2008 entered into by and among the Borrower, the
Lender, Yorkville Advisors, LLC, as Investment Manager, and David Gonzalez,
Esq., as Escrow Agent;

 
74.
Escrow Agreement dated April 1, 2010 entered into by and among the Borrower, the
Lender, Yorkville Advisors, LLC, as Investment Manager, and David Gonzalez,
Esq., as Escrow Agent; and

 
75.
All other documents, instruments, and agreements executed in connection with any
of the foregoing.

 


 



--------------------------------------------------------------------------------


 
Annex 2
 
Site Map
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

